                          Case 2:18-cv-02927-TLN-DMC Document 53 Filed 10/08/20 Page 1 of 2


                 1        TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                          ESTEE LEWIS..................................California State Bar No. 268358
                 2        CATHLEEN THERESA BARR ....... California State Bar No. 295538
                          BRANDON STORMENT ...............California State Bar No. 267260
                 3
                          BARR & MUDFORD, LLP
                 4        1824 Court Street/Post Office Box 994390
                          Redding, California 96099-4390
                 5        Telephone: (530) 243-8008
                          Facsimile: (530) 243-1648
                 6
                          Attorneys for Plaintiffs
                 7

                 8
                                                      UNITED STATES DISTRICT COURT
                 9
                                                      EASTERN DISTRICT OF CALIFORNIA
                 10

                 11

                 12        MICHAEL ELLIOTT, Heir and Law and                 No. 2:18-CV-02927-TLN-DMC
                           Successor in Interest to DANIEL LEE
                 13        ELLIOT II, Deceased, and                          ORDER RE: STIPULATION TO PERMIT
                           DIANA STEELE, Deceased;                           PLAINTIFFS TO FILE A SECOND
                 14                                                          AMENDED COMPLAINT IN ELLIOTT,
                 15        G.E., a Minor, by and through his Guardian        ET AL. V. COUNTY OF TEHAMA, ET
                           ad Litem, ALMA FEITELBERG, Heir and               AL.
                 16        Law and Successor in Interest to DANIEL
                           LEE ELLIOTT II, Deceased, and
                 17        DIANA STEELE, Deceased;
                 18        M.E., a Minor, by and through her Guardian
                 19        ad Litem, LATISHA CORNWALL, Heir and
                           Law and Successor in Interest to DANIEL
                 20        LEE ELLIOTT II, Deceased, and
                           DIANA STEELE, Deceased,
                 21
                                        Plaintiffs,
                 22

                 23                     vs.

                 24        COUNTY OF TEHAMA;
                           TEHAMA COUNTY SHERIFFS’ OFFICE;
                 25        SHERIFF DAVE HENCRATT, in his
                           individual and official capacity as Sheriff for
                 26
                           the County of Tehama Sheriff Department;
                 27        ASSISTANT SHERIFF PHIL JOHNSTON;
                           in his individual and official capacity as
                 28        Assistant Sheriff for the County of Tehama
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                          Page 1
 Post Office Box 994390
Redding, CA 96099-4390
                                      Order Re Stipulation to Permit Plaintiffs to File a Second Amended Complaint
     (530) 243-8008
                          Case 2:18-cv-02927-TLN-DMC Document 53 Filed 10/08/20 Page 2 of 2


                 1         Sheriff Department;
                           SUCCESSOR IN INTEREST OR ESTATE
                 2         OF KEVIN NEAL;
                           THE RANCHO TEHAMA ASSOCIATION
                 3
                           INC., and
                 4         JOHN/JANE DOES 1-20,

                 5                     Defendants.

                 6
                                 IT IS HEREBY ORDERED, per Stipulation by the parties, that plaintiffs may file a
                 7

                 8        Second Amended Complaint in the above-captioned matter.

                 9               IT IS FURTHER ORDERED that, per prior Stipulation by the parties, a responsive

                 10       pleading to the Second Amended Complaint is due no later than January 4, 2021.
                 11              IT IS SO ORDERED.
                 12

                 13       DATED: October 7, 2020
                 14
                                                                                    Troy L. Nunley
                 15                                                                 United States District Judge
                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 2
 Post Office Box 994390
Redding, CA 96099-4390
                                     Order Re Stipulation to Permit Plaintiffs to File a Second Amended Complaint
     (530) 243-8008
